Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 01/17/2019.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 01/17/2019 and 08/13/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Examiner Notes
4. Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 102 (a) (1)  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5. Claims 1-15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Tomita et al (WO2016132781A1, PCT filing date of January 14, 2016 please see attached translation).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
Regarding independent claim 1, Tomita et al (WO 2016132781 A1) with a PCT filing date January 14, 2016, please see attached translation) teaches,  An arc detecting apparatus (figure 1), comprising: an arc determining part (element 12, figure 1 and 2), which determines presence or absence of an arc based on an AC current from a DC power source (page 4) that generates power or charges and discharges power (FIG. 1, the photovoltaic power generation system 1 includes a plurality of solar cell strings 11, an arc detection device 12, a connection box 13, and a power conditioning system (hereinafter referred to as a PCS (Power Conditioning System) 14. The solar cell string (distributed 

Regarding dependent claim 2, Tomita et al teaches the arc detecting apparatus as claimed in claim 1.
Tomita et al further teaches, wherein the repeat number is the number of times that the arc determining part repeatedly acquires data of the AC current to determine the presence or absence of the arc (figure 7, pages 5 and 6).

Regarding dependent claim 3, Tomita et al teaches the arc detecting apparatus as claimed in claim 1.
Tomita et al further teaches, wherein the arc determining part makes a temporary determination on the presence or absence of the arc based on the AC current, repeatedly makes the temporary determination, and makes a final determination on the presence or absence of the arc based on the number of times that the arc is temporarily determined as present (figure 7, page 5).

Regarding dependent claim 4, Tomita et al teaches the arc detecting apparatus as claimed in claim 3.
Tomita et al further teaches, wherein the repeat number is the number of times that the arc determining part repeatedly makes the temporary determination (figure 7, page 5).

Regarding dependent claim 5, Tomita et al teaches the arc detecting apparatus as claimed in claim 3.
Tomita et al further teaches, wherein the repeat number is the number of times that the arc is temporarily determined as present through the arc determining part repeatedly making the temporary determination (figure 7, page 5).

Regarding dependent claim 6, Tomita et al teaches the arc detecting apparatus as claimed in claim 1.
Tomita et al further teaches, further comprising a current measuring part which measures a current from the DC power source (element 31, figures 1 and 2, page 4).

Regarding independent claim 7, Tomita et al teaches, A DC power system comprising: a DC power source which generates power or charges or discharges power; and the arc detecting apparatus according to claim 1. (As shown in FIG. 1, the photovoltaic power generation system 1 includes a plurality of solar cell strings 11, an arc detection device 12, a connection box 13, and a power conditioning system (hereinafter referred to as a PCS (Power Conditioning System)) 14; figure 1, page 3).
Regarding dependent claim 8, Tomita et al teaches, the DC power system according to claim 7.
Tomita et al further teaches, a converter apparatus, which comprises: a converting part which converts a voltage of DC power from the DC power source (pages 5 and 6); and a control part which controls the converting part, wherein the arc detecting apparatus acquires a value of the DC current from the control part of the converter apparatus (pages 5 and 6).

Regarding dependent claim 9, Tomita et al teaches, the arc detecting apparatus as claimed in claim 1.
Tomita et al further teaches, A non-transitory computer readable recording medium, recording a control program for causing a computer to serve as the arc detecting apparatus according to claim 1, the control program causing the computer to function as each of the parts (Figures 6A and 6B, page 5).

Regarding independent claim 10, Tomita et al (WO2016132781A1, PCT filing date of January 14, 2016 please see attached translation) teaches, A control method of an arc detecting apparatus (page 5), comprising: an arc determining step of determining presence or absence of an arc based on an AC current from a DC power source (page 4) that generates power or charges and discharges power (FIG. 1, the photovoltaic power generation system 1 includes a plurality of solar cell strings 11, an arc detection device 12, a connection box 13, and a power conditioning system (hereinafter referred to as a PCS (Power Conditioning System) 14. The solar cell string 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
(distributed DC power source) 11 is formed by connecting a number of solar cell modules 21 in series. Each solar cell module 21 includes a plurality of solar cells (not shown) connected in series, and is formed in a panel shape. The plurality of solar cell strings 11 constitute 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
a solar cell array 15. Each solar cell string 11 is connected to a PCS (external device) 14 via a connection box 13, page3); and a repeat number setting step of setting a repeat number of processing repeatedly performed to determine the presence or absence of the arc in the arc determination step based on a DC current from the DC power source (figure 7, page 5).

Regarding dependent claim 11, Tomita et al teaches, the arc detecting apparatus as claimed in claim 2.
Tomita et al further teaches, wherein the arc determining part makes a temporary determination on the presence or absence of the arc based on the AC current, repeatedly makes the temporary determination, and makes a final determination on the presence or absence of the arc based on the number of times that the arc is temporarily determined as present (figure 7, page 5).

Regarding dependent claim 12, Tomita et al teaches, the arc detecting apparatus as claimed in claim 2.
Tomita et al further teaches, further comprising a current measuring part which measures a current from the DC power source (element 31, figures 1 and 2).

Regarding dependent claim 13, Tomita et al teaches, the arc detecting apparatus as claimed in claim 3.
Tomita et al further teaches, further comprising a current measuring part which measures a current from the DC power source (element 31, figures 1 and 2).

Regarding dependent claim 14, Tomita et al teaches, the arc detecting apparatus as claimed in claim 4.
Tomita et al further teaches, further comprising a current measuring part which measures a current from the DC power source (element 31, figures 1 and 2).

Regarding dependent claim 15, Tomita et al teaches, the arc detecting apparatus as claimed in claim 5.
Tomita et al further teaches, further comprising a current measuring part which measures a current from the DC power source (element 31, figures 1 and 2).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SURESH RAJAPUTRA/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858